IN THE
                         TENTH COURT OF APPEALS



                                 No. 10-12-00130-CR

                      IN RE ANTHONY WASHINGTON


                                Original Proceeding


                          MEMORANDUM OPINION


      Anthony Washington presents his petition for writ of mandamus requesting this

Court to compel the Judge of the 40th District Court in Ellis County, Texas to take

judicial notice of the record in Washington’s underlying criminal conviction and give

findings of fact and conclusions of law as to each of his seven grounds alleged in his

article 11.07 post-conviction application for writ of habeas corpus. See TEX. CODE CRIM.

PROC. ANN. art. 11.07 (West Supp. 2011). In the alternative, Washington requests this

Court to compel the judge to set his article 11.07 application for a hearing. There are

procedural problems with Washington’s petition but we use Rule 2 to look beyond

those problems and dismiss the petition. TEX. R. APP. P. 2.
       This Court, as an intermediate appellate court, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. arts.

11.05; 11.07, § 3(a), (b) (West Supp. 2011); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (noting that "only the Texas Court of

Criminal Appeals has jurisdiction in final post-conviction felony proceedings"). Thus,

we also lack jurisdiction to grant mandamus relief in matters related to a post-

conviction writ application. See McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim.

App. 1992) (Court of Criminal Appeals has jurisdiction to order the trial court to rule on

applicant's post-conviction writ of habeas corpus).

       Because Washington’s petition for writ of mandamus relates to his post-

conviction writ of habeas corpus, we have no jurisdiction to grant any relief he requests.

Accordingly, we dismiss Washington’s petition for writ of mandamus.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed May 9, 2012
Do not publish
[OT06]




In re Washington                                                                    Page 2